Exhibit 10.1

 

CIBER, INC.

AMENDED AND RESTATED 2004 INCENTIVE PLAN

 

(Adopted by the Board of Directors on March 27, 2015, and
Approved by the Stockholders of the Company on June 24, 2015)

 

ARTICLE 1.                                                                       
PURPOSES OF THE PLAN

 

The purposes of the Ciber, Inc. Amended and Restated 2004 Incentive Plan, as it
may be amended from time to time (the “Plan”), are to provide the Employees,
Consultants, and Directors selected for participation in the Plan with added
incentives to continue in the long-term service of the Company and to create in
such persons a more direct interest in the future success of the operations of
the Company by relating incentive compensation to increases in stockholder
value, so that the income of such persons is more closely aligned with the
income of the Company’s stockholders.  The Plan is also designed to enhance the
ability of the Company to attract, retain and motivate, Employees, Consultants,
and Directors by providing an opportunity for investment in the Company.

 

ARTICLE 2.                                                                       
DEFINITIONS

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 

2.1                               “Affiliate” shall have the meaning ascribed to
such term in Rule 12b-2 promulgated under the Exchange Act.  The Board shall
have the authority to determine the time or times at which “Affiliate” status is
determined within the foregoing definition.

 

2.2                               “Award” means an Option, an award of
Restricted Stock, a Stock Appreciation Right, an award of Restricted Stock
Units, an Other Share-Based Award, a Performance Bonus Award, or a
Performance-Based Award granted to a Participant pursuant to the Plan.

 

2.3                               “Award Agreement” means any written agreement,
contract, or other instrument or document evidencing the terms and conditions of
an Award, including through electronic medium.

 

2.4                               “Board” means the Board of Directors of the
Company.

 

2.5                               “Change in Control” means and includes each of
the following:

 

(a)                                 any “person” (as such term is used in
Sections 3(a)(9) and 13(d) of the Exchange Act or “group” (as such term is used
in Section 13(d)(3) of the Exchange Act) is or becomes a “beneficial owner” (as
such term is used in Rule 13d-3 promulgated under the Exchange Act) of more than
40% of the Voting Stock of the Company;

 

(b)                                 within any 24-month period the majority of
the Board consists of individuals other than incumbent Directors, which term
means the members of the Board on the

 

1

--------------------------------------------------------------------------------


 

date hereof; provided that any person becoming a Director subsequent to such
date whose election or nomination for election was supported by a majority of
the Directors who then comprised the incumbent Directors shall be considered to
be an “incumbent Director”;

 

(c)                                  the Company adopts any plan of liquidation
providing for the distribution of all or substantially all of its assets;

 

(d)                                 the Company transfers all or substantially
all of its assets or business (unless the shareholders of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
in substantially the same proportion as they owned the Voting Stock of the
Company, all of the Voting Stock or other ownership interests of the entity or
entities, if any, that succeed to the business of the Company or the Company’s
ultimate parent company if the Company is a subsidiary of another corporation);
or

 

(e)                                  the consummation of any merger,
reorganization, consolidation or similar transaction unless, immediately after
consummation of such transaction, the shareholders of the Company immediately
prior to the transaction hold, directly or indirectly, more than 50% of the
Voting Stock of the Company or the Company’s ultimate parent company if the
Company is a subsidiary of another corporation.

 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

 

2.6                               “Code” means the U.S. Internal Revenue Code of
1986, as amended.  All references herein to specific sections of the Code shall
include any successor provisions of the Code or corresponding sections of any
future U.S. federal tax code.

 

2.7                               “Committee” means the committee of the Board
appointed or described in Article 13 to administer the Plan.

 

2.8                               “Common Stock” means the common stock of the
Company, par value $0.01 per share, and such other securities of the Company
that may be substituted for the Common Stock pursuant to Article 12.

 

2.9                               “Company” means Ciber, Inc., a Delaware
corporation.

 

2.10                        “Consultant” means any consultant or advisor if:
(a) the consultant or advisor renders bona-fide services to the Company or any
Affiliate; (b) the services rendered by the consultant or advisor are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and (c) the consultant or advisor is a natural person.

 

2.11                        “Covered Employee” means an Employee who is, or
could be, a “covered employee” within the meaning of Section 162(m) of the Code.

 

2.12                        “Director” means a member of the Board.

 

2

--------------------------------------------------------------------------------


 

2.13                        “Disability” means that the Participant would
qualify to receive benefit payments under the long-term disability plan or
policy, as it may be amended from time to time, of the Company or the Affiliate
to which the Participant provides Service regardless of whether the Participant
is covered by such policy.  If the Company or the Affiliate to which the
Participant provides Service does not have a long-term disability policy,
“Disability” means that a Participant is unable to carry out the
responsibilities and functions of the position held by the Participant by reason
of any medically determined physical or mental impairment for a period of not
less than ninety (90) consecutive days.  A Participant shall not be considered
to have incurred a Disability unless he or she furnishes proof of such
impairment sufficient to satisfy the Committee in its discretion. 
Notwithstanding the foregoing, for purposes of Incentive Stock Options granted
under the Plan, “Disability” means that the Participant is disabled within the
meaning of Section 22(e)(3) of the Code.

 

2.14                        “Dividend Equivalent Right” means a right to receive
the equivalent value of dividends paid on the Shares with respect to Shares
underlying Restricted Stock Units prior to vesting of the Award.  Such Dividend
Equivalent Rights shall be converted to cash or additional Shares, or a
combination of cash and Shares, by such formula and at such time and subject to
such limitations as may be determined by the Committee.

 

2.15                        “Effective Date” means March 27, 2015, the date that
the Board adopted the amendment and restatement of the Plan.

 

2.16                        “Eligible Individual” means any natural person who
is an Employee, a Consultant or a Director, as determined by the Committee.

 

2.17                        “Employee” means a full-time or part-time employee
of the Company or any Affiliate, including an officer or Director, who is
treated as an employee in the personnel records of the Company or Affiliate for
the relevant period, but shall exclude individuals who are classified by the
Company or Affiliate as (a) leased from or otherwise employed by a third party,
(b) independent contractors or (c) intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation,
administrative determination or otherwise.  Neither services as a Director nor
payment of a director’s fee by the Company or an Affiliate shall be sufficient
to constitute “employment” by the Company or an Affiliate.

 

2.18                        “Equity Restructuring” shall mean a nonreciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the Shares (or other securities of the
Company) or the price of Shares (or other securities) and causes a change in the
per-share value of the Shares underlying outstanding Awards.

 

2.19                        “Exchange Act” means the U.S. Securities Exchange
Act of 1934, as amended.

 

2.20                        “Fair Market Value” means, as of any given date,
(a) if Shares are traded on any established stock exchange, the closing price of
a Share as quoted on the principal exchange on which the Shares are listed, as
reported in The Wall Street Journal (or such other source as the Company may
deem reliable for such purposes) for such date, or if no sale occurred on such
date, the first trading date immediately prior to such date during which a sale
occurred; or (b) if

 

3

--------------------------------------------------------------------------------


 

Shares are not traded on an exchange but are regularly quoted on a national
market or other quotation system, the closing sales price on such date as quoted
on such market or system, or if no sales occurred on such date, then on the date
immediately prior to such date on which sales prices are reported; or (c) in the
absence of an established market for the Shares of the type described in (a) or
(b) of this Section 2.20, the fair market value established by the Committee
acting in good faith to be reasonable and in compliance with Section 409A of the
Code.

 

2.21                        “Full Value Award” means any Award other than an
(i) Option, (ii) Stock Appreciation Right or (iii) other Award for which the
Participant pays (or the value or amount payable under the Award is reduced by)
an amount equal to or exceeding the Fair Market Value of the Shares, determined
as of the date of grant.

 

2.22                        “Incentive Stock Option” means an Option that is
intended to meet the requirements of Section 422 of the Code.

 

2.23                        “Non-Employee Director” means a Director of the
Company who is not an Employee.

 

2.24                        “Non-Qualified Stock Option” means an Option that is
not intended to be an Incentive Stock Option.

 

2.25                        “Option” means a right granted to a Participant
pursuant to Article 5 to purchase a specified number of Shares at a specified
price during specified time periods.  An Option may be either an Incentive Stock
Option or a Non-Qualified Stock Option.

 

2.26                        “Other Share-Based Award” shall mean an Award
granted pursuant to Article 9.

 

2.27                        “Participant” means any Eligible Individual who, as
a Director, Consultant or Employee, has been granted an Award pursuant to the
Plan.

 

2.28                        “Performance-Based Award” means an Award granted
pursuant to Article 10.

 

2.29                        “Performance Bonus Award” means an Award granted
pursuant to Section 10.4.

 

2.30                        “Performance Criteria” means the criteria that the
Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Performance Period.  The Performance
Criteria that will be used to establish Performance Goals are limited to the
following: earnings per Share, whether in total or from continuing operations,
income, net income (either before or after taxes, amortization, interest and/or
depreciation), operating income (either before or after restructuring and
amortization charges), sales or revenue, gross or net profit margin, return on
operating assets or net assets, return on stockholders’ equity, return on
capital, return on sales, economic value added, stock price appreciation, total
stockholder return (measured in terms of stock price appreciation and dividend
growth), or earnings or net earnings (either before or after interest, taxes,
depreciation and amortization or either before or after interest, taxes and
amortization), operating earnings, cash flow (including, without limitation,
operating cash flow and free cash flow), cash flow return on capital,
productivity, expense, operating efficiency, customer satisfaction, working
capital, price per Share, market share, new products, customer penetration,
technology and risk management, any of which may be

 

4

--------------------------------------------------------------------------------


 

measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group or securities or stock market index.  The
Committee shall define objectively the manner of calculating the Performance
Criteria it selects to use for such Performance Period for such Participant.

 

2.31                        “Performance Goals” means, for a Performance Period,
the goals established in writing by the Committee for the Performance Period
based upon the Performance Criteria.  Depending on the Performance Criteria used
to establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance, the performance of an Affiliate, the
performance of a division or a business unit of the Company or an Affiliate, or
the performance of an individual.  The Committee, in its discretion, may, to the
extent consistent with, and within the time prescribed by, Section 162(m) of the
Code appropriately adjust or modify the calculation of Performance Goals for
such Performance Period in order to prevent the dilution or enlargement of the
rights of Participants (a) in the event of any unusual or extraordinary
corporate item, transaction, event, or development, or (b) in recognition of any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

 

2.32                        “Performance Period” means the one or more periods
of time, which may be of varying and overlapping durations, as the Committee may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to, and the
payment of, a Performance-Based Award.

 

2.33                        “Permitted Assignee” means any of the family members
of a Participant listed in Section 11.3 to whom a Participant may assign or
transfer an Award (other than an Incentive Stock Option) without consideration.

 

2.34                        “Plan” means this Amended and Restated 2004
Incentive Plan, as it may be amended from time to time.

 

2.35                        “Qualified Performance-Based Compensation” means any
compensation that is intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code.

 

2.36                        “Restricted Stock” means Shares awarded to a
Participant pursuant to Article 6 that are subject to certain restrictions and
may be subject to risk of forfeiture.

 

2.37                        “Restricted Stock Unit” means an Award granted
pursuant to Article 8 that shall be evidenced by a bookkeeping entry
representing the equivalent of one Share.

 

2.38                        “Securities Act” means the U.S. Securities Act of
1933, as amended.

 

2.39                        “Service” means service as an Employee, Consultant
or Non-Employee Director.  Except as otherwise determined by the Committee in
its sole discretion, a Participant’s Service terminates when the Participant
ceases to provide active services to the Company or an Affiliate and shall not
be extended by any notice period mandated under applicable employment laws or
the terms of the Participant’s employment or service contract, if any.  The
Company determines

 

5

--------------------------------------------------------------------------------


 

which leaves shall count toward Service and when Service terminates for all
purposes under the Plan.  Further, unless otherwise determined by the Company, a
Participant’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant provides Services to the Company
or an Affiliate, or a transfer between entities (i.e., the Company or any
Affiliates), provided that there is no interruption or other termination of
Service in connection with the Participant’s change in capacity or transfer
between entities.  Notwithstanding the foregoing, Service does not terminate
when an Employee goes on a bona-fide leave of absence that was approved by the
Company in writing.  However, for purposes of determining whether an Option is
entitled to Incentive Stock Option status, an Employee’s Service shall be
treated as terminated 90 days after such Employee goes on leave, unless such
Employee’s right to return to active work is guaranteed by law or by a contract.

 

2.40                        “Share” means a share of Common Stock.

 

2.41                        “Share Payment” means (a) a payment in the form of
Shares, or (b) an option or other right to purchase or acquire Shares, as part
of any bonus, deferred compensation or other arrangement granted pursuant to
Section 9.1(b) hereof.

 

2.42                        “Stock Appreciation Right” or “SAR” means a right
granted pursuant to Article 7 to receive a payment equal to the excess of the
Fair Market Value of a specified number of Shares on the date the SAR is
exercised over the exercise price of the SAR, as set forth in the applicable
Award Agreement.

 

2.43                        “Tax-Related Items” means any U.S. federal, state,
and/or local taxes and any taxes imposed by a jurisdiction outside of the United
States (including, without limitation, income tax, social insurance
contributions, payment on account, employment tax obligations, stamp taxes and
any other taxes required by law to be withheld and any employer tax liability
for which the Participant is liable.

 

2.44                        “Unrestricted Pool” means a number of Shares equal
to 5% of the total number of Shares available for issuance under the Plan as of
the date of the 2015 annual meeting of shareholders of the Company.

 

2.45                        “Voting Stock” means securities or ownership
interests of any class or classes having general voting power under ordinary
circumstances, in the absence of contingencies, to elect the Directors.

 

ARTICLE 3.                                                                       
SHARES SUBJECT TO THE PLAN

 

3.1                               Number of Shares. Subject to Article 12
hereof, the aggregate number of Shares which may be issued or transferred
pursuant to Awards under the Plan shall be 20,350,000 Shares, of which 5,223,959
are available for issuance pursuant to Awards granted on or following of the
Effective Date.  All of Shares reserved for issuance hereunder may be issued
pursuant to the exercise of Incentive Stock Options.

 

(a)                                 Shares Reissuable Under Plan.  To the extent
that an Award terminates, expires, lapses for any reason, or if a Full Value
Award is settled in cash, any Shares subject to such Award shall again be
available for the grant of an Award pursuant to the Plan.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of this Section 3.1, no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an Incentive Stock Option.

 

(b)                                 Shares Not Reissuable under Plan. 
Notwithstanding the foregoing, the following Shares shall be counted against the
maximum number of Shares available for issuance pursuant to Section 3.1 hereof
and shall not be returned to the Plan: (i) Shares covered by an Option or Stock
Appreciation Right which are surrendered in payment of the Award exercise or
purchase price or in satisfaction of obligations for Tax-Related Items incident
to the exercise of an Option or Stock Appreciation Right; (ii) Shares that are
not issued or delivered as a result of the net-settlement of an outstanding
Option or Stock Appreciation Right; or (iii) Shares that are repurchased on the
open market with the proceeds of the exercise of an Option.

 

(c)                                  Shares Not Counted Against Share Pool
Reserve.  To the extent permitted by applicable law or any stock exchange rule,
Shares issued in assumption of, or in substitution for, any outstanding awards
of any entity acquired in any form of combination by the Company or an Affiliate
shall not be counted against Shares available for grant pursuant to this Plan. 
Additionally, to the extent permitted by applicable law or any stock exchange
rule, in the event that a company acquired by (or combined with) the Company or
an Affiliate has shares available under a pre-existing plan approved by its
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the stockholders of the
entities party to such acquisition or combination) may, at the discretion of the
Committee, be used for Awards under the Plan in lieu of awards under the
applicable pre-existing plan of the other company and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employees or
directors of the Company or any Affiliate in existence prior to such acquisition
or combination.  The payment of Dividend Equivalent Rights in cash in
conjunction with any outstanding Awards shall not be counted against the Shares
available for issuance under the Plan.

 

3.2                               Shares Distributed.  Any Shares distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares, treasury Shares or Shares purchased on the open market, subject
to Section 3.1(b)(iii) hereof.

 

3.3                               Limitation on Number of Shares Subject to and
Amounts payable under Awards.  Notwithstanding any provision in the Plan to the
contrary, and subject to Article 12, where it is intended to comply with
Section 162(m) of the Code, the maximum number of Shares with respect to one or
more Awards that may be granted to any one Participant during any calendar year
shall be 3,000,000 Shares and the maximum amount that may be paid in cash during
any calendar year with respect to any Award (including, without limitation, any
Performance Bonus Award) shall be $5,000,000.  To the extent required by
Section 162(m) of the Code or the U.S. Department of Treasury regulations
promulgated thereunder, in applying the foregoing limitations with respect to a
Participant, if any Option or SAR is cancelled, the cancelled Option or SAR
shall continue to count against the maximum number of Shares with respect to
which

 

7

--------------------------------------------------------------------------------


 

Options and SARs may be granted to the Participant.  For this purpose, the
repricing of an Option (or in the case of a SAR, the reduction of the base
amount on which the stock appreciation is calculated in order to reflect a
reduction in the Fair Market Value of the Common Stock) shall be treated as the
cancellation of the existing Option or SAR and the grant of a new Option or SAR.

 

ARTICLE 4.                       
                                                ELIGIBILITY AND PARTICIPATION

 

4.1                               Eligibility.  Each Eligible Individual shall
be eligible to be granted one or more Awards pursuant to the Plan.  An Eligible
Individual who is subject to taxation in the U.S. and who is providing Service
to an Affiliate may be granted Options or SARs under this Plan only if the
Affiliate qualifies as an “eligible issuer of service recipient stock” within
the meaning of the U.S. Department of Treasury regulations promulgated under
Section 409A of the Code.

 

4.2                               Participation.  Subject to the provisions of
the Plan, the Committee, from time to time, may select from among all Eligible
Individuals, those to whom Awards shall be granted and shall determine the
nature and amount of each Award.  No Eligible Individual shall have any right to
be granted an Award pursuant to this Plan and the grant of an Award to an
Eligible Individual shall not imply any entitlement to receive future Awards.

 

ARTICLE 5.                       
                                                STOCK OPTIONS

 

5.1                               General.  The Committee is authorized to grant
Options to Eligible Individuals on the following terms and conditions and such
additional terms and conditions as may be specified by the Committee:

 

(a)                                 Exercise Price.  The exercise price per
Share subject to an Option shall be determined by the Committee and set forth in
the Award Agreement; provided that, subject to Section 5.2(c) hereof, the
per-Share exercise price for any Option shall not be less than 100% of the Fair
Market Value of a Share on the date of grant.

 

(b)                                 Time and Conditions of Exercise.  The
Committee shall determine the time or times at which an Option may be exercised
in whole or in part; provided that the term of any Option granted under the Plan
shall not exceed ten (10) years.  The Committee also shall determine the
performance or other conditions, if any, that must be satisfied before all or
part of an Option may be exercised.

 

(c)                                  Death.  Subject to the term of the Option
set forth in the Award Agreement, upon the death of a Participant, the Option
may be exercised following the Participant’s death to the extent and within such
period as may be specified in the Award Agreement, by such persons as may be
permitted thereunder, which may include any of the following: (i) the
Participant’s designated beneficiary, provided that such designation is
permitted under applicable laws and that such beneficiary has been designated
before the Participant’s death in a form acceptable to the Company; (ii) the
Participant’s legal representative or representatives; (iii) the person or
persons entitled to do so pursuant to the Participant’s last will and testament;
or (iv) if the Participant fails to make testamentary disposition of the Option
or dies intestate, by the person or persons entitled to receive the Option
pursuant to the applicable laws of descent and distribution.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Payment.  The Committee shall determine the
methods by which the exercise price of an Option may be paid, including the
following methods: (i) cash or check; (ii) surrender of Shares or delivery of a
properly executed form of attestation of ownership of Shares as the Committee
may require (including withholding of Shares otherwise deliverable upon exercise
of the Award) which have a Fair Market Value on the date or surrender of
attestation equal to the aggregate exercise price of the Shares as to which the
Award is to be exercised; (iii) promissory note from a Participant to the
Company or a third-party loan guarantied by the Company (in either case, with
such loan bearing interest at no less than such rate as shall then preclude the
imputation of interest under the Code); (iv) through the delivery of a notice
that the Participant has placed a market sell order with a broker with respect
to Shares then issuable upon exercise of the Option, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price, provided that payment of
such proceeds is then made to the Company upon settlement of such sale;
(v) other property acceptable to the Committee; or (vi) any combination of the
foregoing methods of payment.  The Award Agreement will specify the methods of
paying the exercise price available to Participants.  The Committee also shall
determine the methods by which Shares shall be delivered or deemed to be
delivered to Participants.  Notwithstanding any other provision of the Plan to
the contrary, no Participant who is a Director or an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to pay the exercise price of an Option, or continue any extension of
credit with respect to the exercise price of an Option with a loan from the
Company or a loan arranged by the Company in violation of Section 13(k) of the
Exchange Act.

 

5.2                               Incentive Stock Options.  Incentive Stock
Options shall be granted only to Employees of the Company or any “subsidiary
corporation,” as defined in Section 424(f) of the Code and any applicable U.S.
Department of Treasury regulations promulgated thereunder, of the Company, and
the terms of any Incentive Stock Options granted pursuant to the Plan, in
addition to the requirements of Section 5.1 hereof, must comply with the
provisions of this Section 5.2.

 

(a)                                 Expiration.  Subject to
Section 5.2(c) hereof, an Incentive Stock Option shall expire and may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

(i)                                     Ten (10) years from the date of grant,
unless an earlier time is set in the Award Agreement;

 

(ii)                                  Three (3) months after the Participant’s
termination of Service; and

 

(iii)                               One (1) year after the date of the
Participant’s termination of Service on account of death or Disability (within
the meaning of Section 22(e)(3) of the Code).

 

(b)                                 Dollar Limitation.  The aggregate Fair
Market Value (determined as of the time the Option is granted) of all Shares
with respect to which Incentive Stock Options are first exercisable by a
Participant in any calendar year may not exceed $100,000 or such other
limitation as imposed by Section 422(d) of the Code, or any successor
provision.  To the extent

 

9

--------------------------------------------------------------------------------


 

that Incentive Stock Options are first exercisable by a Participant in excess of
such limitation, the excess shall be considered Non-Qualified Stock Options.

 

(c)                                  Ten Percent Owners.  An Incentive Stock
Option shall be granted to any individual who, at the date of grant, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of Shares of the Company only if such Option is granted at a price that
is not less than 110% of Fair Market Value on the date of grant and the Option
is exercisable for no more than five (5) years from the date of grant.

 

(d)                                 Notice of Disposition.  The Participant
shall give the Company prompt notice of any disposition of Shares acquired by
exercise of an Incentive Stock Option within (i) two (2) years from the date of
grant of such Incentive Stock Option or (ii) one (1) year after the transfer of
such Shares to the Participant.

 

(e)                                  Right to Exercise.  During a Participant’s
lifetime, an Incentive Stock Option may be exercised only by the Participant.

 

(f)                                   Failure to Meet Requirements.  Any Option
(or portion thereof) purported to be an Incentive Stock Option, which, for any
reason, fails to meet the requirements of Section 422 of the Code shall be
considered a Non-Qualified Stock Option.

 

ARTICLE 6.                       
                                                RESTRICTED STOCK AWARDS

 

6.1                               Grant of Restricted Stock.  The Committee is
authorized to make Awards of Restricted Stock to Eligible Individuals selected
by the Committee in such amounts and subject to such terms and conditions not
inconsistent with the Plan as the Committee shall impose.

 

6.2                               Purchase Price.  At the time of the grant of
an Award of Restricted Stock, the Committee shall determine the price, if any,
to be paid by the Participant for each Share subject to the Award of Restricted
Stock.  To the extent required by applicable law, the price to be paid by the
Participant for each Share subject to the Award of Restricted Stock shall not be
less than the par value of a Share (or such higher amount required by applicable
law).  The purchase price of Shares acquired pursuant to the Award of Restricted
Stock shall be paid either: (i) in cash at the time of purchase; (ii) at the
sole discretion of the Committee, by Service rendered or to be rendered to the
Company or an Affiliate; or (iii) in any other form of legal consideration that
may be acceptable to the Committee in its sole discretion and in compliance with
applicable law.

 

6.3                               Issuance and Restrictions.  Restricted Stock
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock).  These restrictions, if any, may lapse separately or in
combination at such times, pursuant to such circumstances, in such installments,
or otherwise, as the Committee determines at the time of the grant of the Award
or thereafter.

 

6.4                               Dividends.  Any dividends that are distributed
with respect to Shares of Restricted Stock shall be paid in accordance with the
applicable Award Agreement which may, without limitation, provide that payment
of dividends will be (i) made currently, (ii) withheld by the Company and paid
when the Restricted Stock vests, (iii) reinvested in additional Shares of

 

10

--------------------------------------------------------------------------------


 

Restricted Stock or (iv) a combination thereof, as determined by the Committee
in its sole discretion; provided that, for Shares of Restricted Stock that are
subject to vesting upon the attainment of performance goals shall be accumulated
and subject to any restrictions and risk of forfeiture to which the underlying
Restricted Stock is subject.

 

6.5                               Forfeiture.  Except as otherwise determined by
the Committee at the time of the grant of the Award or thereafter, upon
termination of Service during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited; provided,
however, that the Committee may (a) provide in any Restricted Stock Award
Agreement that restrictions or forfeiture conditions relating to Restricted
Stock will be waived in whole or in part in the event of terminations resulting
from specified causes, and (b) in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.

 

6.6                               Certificates for Restricted Stock.  Restricted
Stock granted pursuant to the Plan may be evidenced in such manner as the
Committee shall determine.  If certificates representing shares of Restricted
Stock are registered in the name of the Participant, certificates shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, at its discretion,
retain physical possession of the certificate until such time as all applicable
restrictions lapse.

 

ARTICLE 7.                       
                                                STOCK APPRECIATION RIGHTS

 

7.1                               Grant of Stock Appreciation Rights.  The
Committee is authorized to grant SARs to Eligible Individuals on the following
terms and conditions and such additional terms and conditions as may be
specified by the Committee:

 

(a)                                 Exercise Price.  The exercise price per
Share subject to a SAR shall be determined by the Committee and set forth in the
Award Agreement; provided that the exercise price per Share for any SAR shall
not be less than 100% of the Fair Market Value of a Share on the date of grant.

 

(b)                                 Time and Conditions of Exercise.  The
Committee shall determine the time or times at which a SAR may be exercised in
whole or in part; provided that the term of any SAR granted under the Plan shall
not exceed ten years.  The Committee shall also determine the performance or
other conditions, if any, that must be satisfied before all or part of a SAR may
be exercised.

 

7.2                               Payment and Limitations on Exercise.

 

(a)                                 A Stock Appreciation Right shall entitle the
Participant (or other person entitled to exercise the SAR pursuant to the Plan)
to exercise all or a specified portion of the SAR (to the extent then
exercisable pursuant to its terms) and to receive from the Company an amount
equal to the excess of the aggregate Fair Market Value of the Shares on the date
the SAR is exercised over the aggregate exercise price of the SAR, less
applicable Tax-Related Items (as further set forth in Section 16.3 hereof),
subject to any limitations the Committee may impose.

 

(b)                                 Payment of the amounts determined under
Section 7.2(a) hereof shall be in cash, in Shares (based on the Fair Market
Value of the Shares as of the date the Stock

 

11

--------------------------------------------------------------------------------


 

Appreciation Right is exercised) or a combination of both, as determined by the
Committee in the Award Agreement.

 

ARTICLE 8.                       
                                                RESTRICTED STOCK UNITS

 

8.1                                           Restricted Stock Units.  The
Committee is authorized to grant Restricted Stock Units to Eligible Individuals
in such amounts and subject to such terms and conditions not inconsistent with
the Plan as the Committee shall impose.

 

8.2                                           Vesting Conditions.  The Committee
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting, if
any, as it deems appropriate.  The vesting conditions, if any, may be based on
the passage of time or the attainment of performance-based conditions.

 

8.3                                           Form and Timing of Payment.  The
Committee shall specify the settlement date applicable to each grant of
Restricted Stock Units, which date shall not be earlier than the date or dates
on which the Restricted Stock Units shall become fully vested and
nonforfeitable, or such settlement date may be deferred to any later date,
subject to compliance with Section 409A of the Code, as applicable.  On the
settlement date, the Company shall, subject to Section 11.4(a) hereof and
satisfaction of applicable Tax-Related Items (as further set forth in
Section 16.3 hereof), transfer to the Participant one Share for each Restricted
Stock Unit scheduled to be paid out on such date and not previously forfeited. 
Alternatively, settlement of a Restricted Stock Unit may be made in cash (in an
amount reflecting the Fair Market Value of the Shares that otherwise would have
been issued) or any combination of cash and Shares, as determined by the
Committee, in its sole discretion, in either case, less applicable Tax-Related
Items (as further set forth in Section 16.3 hereof).  Until a Restricted Stock
Unit is settled, the number of Restricted Stock Units shall be subject to
adjustment pursuant to Article 12 hereof.

 

8.4                                           General Creditors.  A Participant
who has been granted Restricted Stock Units shall have no rights other than
those of a general creditor of the Company.  Restricted Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Award Agreement evidencing the grant of the
Restricted Stock Units.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 9.                                                                       
OTHER SHARE-BASED AWARDS

 

9.1                                           Grants of Other Share-Based
Awards.  The Committee is authorized under the Plan to make Awards (other than
Options, Restricted Stock, SARs and Restricted Stock Units) to Eligible
Individuals subject to the terms and conditions set forth in this Article 9 and
such other terms and conditions as may be specified by the Committee that are
not inconsistent with the provisions of the Plan and that, by their terms,
involve or might involve the issuance of, consist of, or are denominated in,
payable in, valued in whole or in part by reference to, or otherwise relate to,
Shares.  These Awards may include, among other forms, Dividend Equivalent Rights
and Share Payments.  The Committee may establish one or more separate programs
under the Plan for the purpose of issuing particular forms of Awards to one or
more classes of Participants on such terms and conditions as determined by the
Committee from time to time.

 

(a)                                 Dividend Equivalent Rights.  Any Participant
selected by the Committee may be granted Dividend Equivalent Rights based on the
dividends declared on the Shares that are subject to any Full Value Award, to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is vests or is settled, as determined by
the Committee and set forth in the applicable Award Agreement.  Such Dividend
Equivalent Rights shall be converted to cash or additional Shares by such
formula and at such time and subject to such limitations as may be determined by
the Committee; provided that, to the extent Shares subject to an Award are
subject to performance-based vesting conditions, any Dividend Equivalent Rights
relating to such Shares shall either (i) not be paid or credited or (ii) be
accumulated and subject to restrictions and risk of forfeiture to the same
extent as the underlying Award with respect to which such cash, stock or other
property has been distributed.

 

(b)                                 Share Payments.  Any Eligible Individual
selected by the Committee may receive Share Payments in the manner determined
from time to time by the Committee.  The number of Shares shall be determined by
the Committee and may be based upon Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, determined
on the date such Share Payment is made or on any date thereafter.  Any Award of
Share Payments shall be made in compliance with Section 409A of the Code, if
applicable.

 

(c)                                  Exercise Price.  The Committee may
establish the exercise price, if any, of any Other Share-Based Award granted
pursuant to this Article 9; provided that such exercise price shall not be less
than the par value of a Share on the date of grant, unless otherwise permitted
by applicable law.

 

(d)                                 Form of Payment.  Payments with respect to
any Awards granted under this Section 9.1 shall be made in cash or cash
equivalent, in Shares or any combination of the foregoing, as determined by the
Committee.

 

9.2                                           Vesting Conditions.  The Committee
shall specify the date or dates on which the Awards granted pursuant to this
Article 9 shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate.  The vesting conditions may be
based on the passage of time or the attainment of performance-based conditions.

 

13

--------------------------------------------------------------------------------


 

9.3                                           Term.  Except as otherwise
provided herein, the term of any Award granted pursuant to this Article 9 shall
be set by the Committee in its discretion.

 

ARTICLE 10.                                                                
PERFORMANCE-BASED AWARDS FOR COVERED EMPLOYEES

 

10.1                        Purpose.  The purpose of this Article 10 is to
provide the Committee the ability to qualify Awards other than Options and SARs
and that are granted pursuant to Articles 6, 8 or 9 as Qualified
Performance-Based Compensation.  If the Committee, in its discretion, decides to
grant a Performance-Based Award to a Covered Employee, the provisions of this
Article 10 shall control over any contrary provision contained in Articles 6, 8
or 9; provided that the Committee may in its discretion grant Awards to Covered
Employees that are based on Performance Criteria or Performance Goals but that
do not satisfy the requirements of this Article 10.

 

10.2                        Applicability.  This Article 10 shall apply only to
those Covered Employees selected by the Committee to receive Performance-Based
Awards that are intended to qualify as Qualified Performance-Based
Compensation.  The designation of a Covered Employee as a Participant for a
Performance Period shall not entitle the Participant, in any manner, to receive
an Award for the period.  Moreover, the designation of a Covered Employee as a
Participant for a particular Performance Period shall not require designation of
such Covered Employee as a Participant in any subsequent Performance Period and
designation of one Covered Employee as a Participant shall not require
designation of any other Covered Employees as a Participant in such period or in
any other Performance Period.

 

10.3                        Procedures with Respect to Performance-Based
Awards.  To the extent necessary to comply with the Qualified Performance-Based
Compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Award granted under Articles 6, 8 or 9 which may be granted to one or more
Covered Employees, no later than ninety (90) days following the commencement of
any fiscal year in question or any other designated fiscal period or period of
Service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee, in writing (a) shall designate one or more Covered
Employees as eligible for an Award, (b) shall designate the Performance Period
over which the Performance Goals shall be measured; (c) shall select the
Performance Criteria applicable to the Performance Period, (d) shall establish
the Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (e) shall specify the relationship
between Performance Criteria and the Performance Goals and the amounts of such
Awards, as applicable, to be earned by each Covered Employee for such
Performance Period.  Following the completion of each Performance Period, the
Committee shall certify in writing whether the applicable Performance Goals have
been achieved for such Performance Period.  In determining the amount earned by
a Covered Employee, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

 

10.4                                    Performance Bonus Awards.  The Committee
is authorized under the Plan to grant Performance Bonus Awards, which are
Performance-Based Awards payable in the form of cash, that shall vest upon the
attainment of Performance Goals that are established by the

 

14

--------------------------------------------------------------------------------


 

Committee and relate to one or more of the Performance Criteria, in each case on
a specified date or dates or over any period or periods determined by the
Committee.

 

10.5                        Payment of Performance-Based Awards.  Unless
otherwise provided in the applicable Award Agreement, a Participant must provide
Services to the Company or an Affiliate on the day a Performance-Based Award for
the appropriate Performance Period is paid to the Participant.  Furthermore, a
Participant shall be eligible to receive payment pursuant to a Performance-Based
Award for a Performance Period only if the Performance Goals for such period are
achieved.

 

10.6                        Additional Limitations.  Notwithstanding any other
provision of the Plan, any Award which is granted to a Covered Employee shall be
subject to any additional limitations set forth in Section 162(m) of the Code
(including any amendment to Section 162(m) of the Code) or any U.S. Department
of Treasury regulations or rulings issued thereunder that are requirements for
qualification as qualified performance-based compensation as described in
Section 162(m)(4)(C) of the Code, and the Plan shall be deemed amended to the
extent necessary to conform to such requirements.

 

ARTICLE 11.                                                                
PROVISIONS APPLICABLE TO AWARDS

 

11.1                        Stand-Alone and Tandem Awards.  Awards granted
pursuant to the Plan may, in the discretion of the Committee, be granted either
alone, in addition to, or in tandem with, any other Award granted pursuant to
the Plan. Awards granted in addition to or in tandem with other Awards may be
granted either at the same time as or at a different time from the grant of such
other Awards.

 

11.2                        Award Agreement.  Awards under the Plan shall be
evidenced by Award Agreements that set forth the terms, conditions and
limitations for each Award, not inconsistent with the Plan, which may include,
without limitation, the term of an Award, the provisions applicable in the event
the Participant’s Service terminates, and the Company’s authority to
unilaterally or bilaterally amend, modify, suspend, cancel or rescind an Award.

 

11.3                        Minimum Vesting Requirements.  Notwithstanding any
other provision of the Plan, no Awards fully vest before the first anniversary
of the date of grant, subject to earlier vesting in whole or in part as
contemplated in Section 12.2 hereof or in connection with the death, disability
or other termination of the Participant’s employment; provided that the minimum
vesting period set forth in this sentence shall not apply to Awards relating to
Shares in the Unrestricted Pool, which shall be subject to vesting over such
period as the Committee shall specify.

 

11.4                        Limits on Transfer.  No right or interest of a
Participant in any Award may be pledged, encumbered, or hypothecated to or in
favor of any party other than the Company or an Affiliate, or shall be subject
to any lien, obligation, or liability of such Participant to any other party
other than the Company or an Affiliate.  Except as otherwise provided by the
Committee, no Award shall be assigned, transferred, or otherwise disposed of by
a Participant other than by will or the laws of descent and distribution.  To
the extent and under such terms and conditions as determined by the Committee
and provided such transfer is consistent with securities offerings

 

15

--------------------------------------------------------------------------------


 

registered on a Form S-8, a Participant may assign or transfer an Award (other
than an Incentive Stock Option) without consideration to any of the following
Permitted Assignees: (i) to the Participant’s spouse, children or grandchildren
(including any adopted and step children or grandchildren), parents,
grandparents or siblings, (ii) to a trust for the benefit of one or more of the
Participant or the persons referred to in clause (i), (iii) to a partnership,
limited liability company or corporation in which the Participant or the persons
referred to in clause (i) are the only partners, members or shareholders or
(iv) for charitable donations; provided that such Permitted Assignee shall be
bound by and subject to all of the terms and conditions of the Plan and the
Award Agreement relating to the transferred Award and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided further
that such Participant shall remain bound by the terms and conditions of the
Plan.

 

11.5                        Stock Certificates; Book Entry Procedures.

 

(a)                                 Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing Shares pursuant to the exercise or vesting, as applicable, of any
Award, unless and until the Board has determined, with advice of counsel, that
the issuance and delivery of such certificates is in compliance with all
applicable laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange on which the Shares are listed or traded.  All
certificates evidencing Shares delivered pursuant to the Plan are subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal, state, or local securities or other laws,
including laws of jurisdictions outside of the United States, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Shares are listed, quoted, or traded.  The
Committee may place legends on any certificate evidencing Shares to reference
restrictions applicable to the Shares.  In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations as the Board, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements. The Committee shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement or
exercise of any Award, including, without limitation, a window-period
limitation, as may be imposed in the discretion of the Committee.

 

(b)                                 Notwithstanding any other provision of the
Plan, unless otherwise determined by the Committee or required by any applicable
law, rule or regulation, the Company shall not deliver to any Participant
certificates evidencing Shares issued in connection with any Award and instead
such Shares shall be recorded in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).

 

11.6                        Paperless Administration.  In the event that the
Company establishes, for itself or using the services of a third party, an
automated system for the documentation, granting or exercise of Awards, such as
a system using an internet website, intranet or interactive voice response, then
the paperless documentation, granting or exercise of Awards by a Participant may
be permitted through the use of such an automated system.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 12.                                                                
CHANGES IN CAPITAL STRUCTURE

 

12.1                        Adjustments.

 

(a)                                 In the event of any stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the Shares or the price of the
Shares other than an Equity Restructuring, the Committee shall make such
adjustments, if any, as the Committee in its discretion may deem appropriate to
reflect such change with respect to (a) the aggregate number and kind of shares
that may be issued under the Plan (including, without limitation, adjustments of
the limitations in Sections 3.1 and 3.3 hereof); (b) the terms and conditions of
any outstanding Awards (including, without limitation, any applicable
performance goals or criteria with respect thereto); and (c) the grant or
exercise price per Share for any outstanding Awards under the Plan.  Any
adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.

 

(b)                                 In the event of any transaction or event
described in Section 12.1(a) hereof or any unusual or nonrecurring transactions
or events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate, or of changes in applicable laws,
regulations or accounting principles, the Committee, in its sole and absolute
discretion, and on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Participant’s request,
is hereby authorized to take any one or more of the following actions whenever
the Committee determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

 

(i)                                     To provide for either (A) termination of
any such Award in exchange for an amount of cash, if any, equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Participant’s rights (and, for the avoidance of doubt, if as of the date of
the occurrence of the transaction or event described in this Section 12.1 the
Committee determines in good faith that no amount would have been attained upon
the exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Committee in its
sole discretion;

 

(ii)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;

 

(iii)                               To make adjustments in the number and type
of Shares (or other securities or property) subject to outstanding Awards,
and/or in the terms and conditions of

 

17

--------------------------------------------------------------------------------


 

(including the grant or exercise price), and the criteria included in,
outstanding options, rights and awards;

 

(iv)                              To provide that such Award shall be
exercisable or payable or fully vested with respect to all Shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Award Agreement; and

 

(v)                                 To provide that the Award cannot vest, be
exercised or become payable after such event.

 

(c)                                  In connection with the occurrence of any
Equity Restructuring, and notwithstanding anything to the contrary in Sections
12.1(a) and 12.1(b) hereof:

 

(i)                                     The number and type of securities
subject to each outstanding Award and the exercise price or grant price thereof,
if applicable, shall be equitably adjusted.  The adjustments provided under this
Section 12.1(c)(i) shall be nondiscretionary and shall be final and binding on
the affected Participant and the Company.

 

(ii)                                  The Committee shall make such equitable
adjustments, if any, as the Committee in its discretion may deem appropriate to
reflect such Equity Restructuring with respect to the aggregate number and kind
of shares that may be issued under the Plan (including, without limitation,
adjustments of the limitations in Sections 3.1 and 3.3 hereof).

 

12.2                        Change in Control.

 

(a)                                 Notwithstanding Section 12.1 hereof, and
except as may otherwise be provided in any applicable Award Agreement or other
written agreement entered into between the Company and a Participant, if a
Change in Control occurs and a Participant’s Awards are not converted, assumed,
substituted or replaced by a successor or survivor corporation, or a parent or
subsidiary thereof, then immediately prior to the Change in Control such Awards
shall become fully exercisable and all forfeiture restrictions on such Awards
shall lapse and, following the consummation of such Change in Control, all such
Awards shall terminate and cease to be outstanding.  In the event that the terms
of any agreement (other than the Award Agreement) between the Company or any
Affiliate and a Participant contains provisions that conflict with and are more
restrictive than the provisions of this Section 12.2(a), this
Section 12.2(a) shall prevail and control and the more restrictive terms of such
agreement (and only such terms) shall be of no force or effect.

 

(b)                                 The Committee may at any time provide that
one or more Awards will automatically accelerate in connection with a Change in
Control, whether or not those Awards are assumed or otherwise continue in full
force and effect.  In addition, where Awards are assumed or continued after a
Change in Control, the Committee may provide that one or more Awards will
automatically accelerate upon an involuntary termination of the Participant’s
employment or service within a designated period following the effective date of
such Change in Control.  Any such Award shall accordingly, immediately prior to
the effective date of such Change in Control or upon an involuntary termination
of the Participant’s employment or service following a Change in Control, become
fully exercisable and all forfeiture restrictions on such Award shall lapse.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Upon a Change in Control, the Committee may
cause any and all Awards outstanding hereunder to terminate at a specific time
in the future, including, without limitation, the date of such Change in
Control, and shall give each Participant the right to exercise such Awards
during a period of time as the Committee, in its sole and absolute discretion,
shall determine.

 

(d)                                 The portion of any Incentive Stock Option
accelerated in connection with a Change in Control shall remain exercisable as
an Incentive Stock Option only to the extent the applicable $100,000 limitation
is not exceeded.  To the extent such U.S. dollar limitation is exceeded, the
accelerated portion of such Option shall be exercisable as a Non-Statutory
Option under the U.S. federal tax laws.

 

12.3                        No Other Rights.  Except as expressly provided in
the Plan, no Participant shall have any rights by reason of any subdivision or
consolidation of Shares of any class, the payment of any dividend, any increase
or decrease in the number of Shares of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation. 
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of Shares of any class, or securities
convertible into Shares of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number of Shares subject to an Award
or the grant or the exercise price of any Award.

 

ARTICLE 13.                                                                
ADMINISTRATION

 

13.1                        Committee.  The Board, at its discretion or as
otherwise necessary to comply with the requirements of Section 162(m) of the
Code, Rule 16b-3 promulgated under the Exchange Act or to the extent required by
any other applicable law or regulation, may delegate administration of the Plan
to a Committee consisting of two or more members of the Board.  Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
Non-Employee Directors, each of whom is an “outside director,” within the
meaning of Section 162(m) of the Code, a “non-employee director” within the
meaning of Rule 16b-3(b)(3) under the Exchange Act, or any successor rule, and
an “independent director” under the applicable New York Stock Exchange rules (or
other principal securities market on which Shares are traded).  Notwithstanding
the foregoing: (a) the full Board, acting by a majority of its members in
office, shall conduct the general administration of the Plan with respect to all
Awards granted to Non-Employee Directors and for purposes of such Awards the
term “Committee” as used in this Plan shall be deemed to refer to the Board and
(b) the Committee may delegate its authority hereunder to the extent permitted
by Section 13.5 hereof.  Unless and until the Board delegates administration of
the Plan to a Committee as set forth below, the Plan shall be administered by
the full Board, and for such purposes the term “Committee” as used in this Plan
shall be deemed to refer to the Board.  In its sole discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Committee under the Plan, except with respect to matters which under Rule 16b-3
under the Exchange Act or Section 162(m) of the Code, or any regulations or
rules issued thereunder, are required to be determined in the sole discretion of
the Committee.

 

13.2                        Action by the Committee.  Unless otherwise
established by the Board or in any charter of the Committee, a majority of the
Committee shall constitute a quorum and the acts of

 

19

--------------------------------------------------------------------------------


 

a majority of the members present at any meeting at which a quorum is present,
and acts approved in writing by a majority of the Committee in lieu of a
meeting, shall be deemed the acts of the Committee.  Each member of the
Committee is entitled to, in good faith, rely or act upon any report or other
information furnished to that member by any officer or other employee of the
Company or any Affiliate, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

 

13.3                        Authority of Committee.  Subject to any specific
designation in the Plan, the Committee has the exclusive power, authority and
discretion to:

 

(a)                                 Designate Participants to receive Awards;

 

(b)                                 Determine the type or types of Awards to be
granted to each Participant;

 

(c)                                  Determine the number of Awards to be
granted and the number of Shares to which an Award will relate;

 

(d)                                 Determine the terms and conditions of any
Award granted pursuant to the Plan, including, without limitation, the exercise
price, grant price, or purchase price, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards intended to
qualify as Qualified Performance Based-Compensation, except as permitted under
Section 162(m) of the Code;

 

(e)                                  Determine whether, to what extent, and
pursuant to what circumstances an Award may be settled in, or the exercise price
of an Award may be paid in, cash, Shares, other Awards, or other property, or an
Award may be cancelled, forfeited, or surrendered;

 

(f)                                   Prescribe the form of each Award
Agreement, which need not be identical for each Participant and may vary for
Participants within and outside of the United States;

 

(g)                                  Decide all other matters that must be
determined in connection with an Award;

 

(h)                                 Establish, adopt, or revise any rules and
regulations including adopting sub-plans to the Plan for the purposes of
complying with foreign laws and/or taking advantage of tax-favorable treatment
for Awards granted to Participants outside the United States, as it may deem
necessary or advisable to administer the Plan;

 

(i)                                     To suspend or terminate the Plan at any
time provided that such suspension or termination does not impair rights and/or
increase obligations of the affected Participant under any outstanding Award
without written consent of such Participant;

 

20

--------------------------------------------------------------------------------


 

(j)                                    Interpret the terms of, and any matter
arising pursuant to, the Plan or any Award Agreement; and

 

(k)                                 Make all other decisions and determinations
that may be required pursuant to the Plan or as the Committee deems necessary or
advisable to administer the Plan.

 

13.4                        Decisions Binding.  The Committee’s interpretation
of the Plan, any Awards granted pursuant to the Plan, any Award Agreement and
all decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties.

 

13.5                        Delegation of Authority.  To the extent permitted by
applicable law, the Board, from time to time, may delegate to a Committee of one
or more members of the Board or one or more officers of the Company the
authority to grant or amend Awards to Participants other than (a) Employees who
are subject to Section 16 of the Exchange Act, (b) Covered Employees, or
(c) officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder.  Furthermore, if the authority to grant or
amend Awards has been delegated to the Committee pursuant and subject to the
preceding sentence, such authority may be further delegated by the Committee to
one or more officers of the Company.  For the avoidance of doubt, provided it
meets the limitations of this Section 13.5, any delegation hereunder shall
include the right to modify Awards as necessary to accommodate changes in
applicable laws or regulations, including in jurisdictions outside the United
States.  Furthermore, any delegation hereunder shall be subject to the
restrictions and limitations that the Board (or, as applicable, the Committee)
specifies at the time of such delegation, and the Board (or, as applicable, the
Committee) may rescind at any time the authority so delegated and/or appoint a
new delegatee.  At all times, the delegatee appointed under this Section 13.5
shall serve in such capacity at the pleasure of the Board (or, as applicable,
Committee).

 

ARTICLE 14.                                                                
EFFECTIVE AND EXPIRATION DATE

 

14.1                        Plan History.  The Plan became effective on
April 27, 2004.  The Plan was subsequently amended on April 29, 2008, and was
subsequently amended and restated on May 18, 2011 and May 8, 2013.  The
amendment and restatement of the Plan was last approved by the Board on
March 27, 2015, and approved by stockholders of the Company on June 24, 2015.

 

14.2                        Expiration Date.  The Plan will continue in effect
until it is terminated by the Board pursuant to Section 15.1 hereof, except that
no Incentive Stock Options may be granted under the Plan after the tenth (10th)
anniversary of March 27, 2015.  Any Awards that are outstanding on the date the
Plan terminates shall remain in force according to the terms of the Plan and the
applicable Award Agreement.

 

ARTICLE 15.                                                                
AMENDMENT, MODIFICATION, AND TERMINATION

 

15.1                        Amendment, Modification, and Termination.  Subject
to Section 16.14 hereof, with the approval of the Board, at any time and from
time to time, the Committee may terminate, amend or modify the Plan; provided,
however, that (a) to the extent necessary and desirable to comply with any
applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required,

 

21

--------------------------------------------------------------------------------


 

and (b) stockholder approval shall be required for any amendment to the Plan
that (i) increases the number of shares available under the Plan (other than any
adjustment as provided by Article 12), or (ii) permits the Committee to extend
the exercise period for an Option beyond ten years from the date of grant. 
Notwithstanding any provision in this Plan to the contrary, absent approval of
the stockholders of the Company, no Option or SAR may be amended to reduce the
per-Share exercise price of the Shares subject to such Option or SAR below the
per-Share exercise price as of the date the Option or SAR is granted and, except
as permitted by Article 12, (a) no Option or SAR may be granted in exchange for,
or in connection with, the cancellation, surrender or substitution of an Option
or SAR having a higher per-Share exercise price and (b) no Option or SAR may be
cancelled in exchange for, or in connection with, the payment of a cash amount
or another Award at a time when the Option or SAR has a per-Share exercise price
that is higher than the Fair Market Value of a Share.

 

15.2                        Awards Previously Granted.  Except with respect to
amendments made or other actions taken pursuant to Section 16.14 hereof or any
amendment or other action with respect to an outstanding Award that may be
required or desirable to facilitate compliance with applicable law, as
determined in the sole discretion of the Committee, no termination, amendment,
or modification of the Plan shall affect adversely, in any material way, any
Award previously granted pursuant to the Plan without the prior written consent
of the Participant; provided, however, that an amendment or modification that
may cause an Incentive Stock Option to become a Non-Qualified Stock Option shall
not be treated as adversely affecting the rights of the Participant.

 

ARTICLE 16.                                                                
GENERAL PROVISIONS

 

16.1                        No Rights to Awards.  No Eligible Individual or
other person shall have any claim to be granted any Award pursuant to the Plan,
and neither the Company nor the Committee is obligated to treat Eligible
Individuals, Participants or any other persons uniformly.

 

16.2                        No Stockholders Rights.  Except as otherwise
provided herein, a Participant shall have none of the rights of a stockholder
with respect to Shares covered by any Award, including the right to vote or
receive dividends, until the Participant becomes the record owner of such
Shares, notwithstanding the exercise of an Option or SAR or vesting of another
Award.

 

16.3                        Tax-Related Items.  The Company or any Affiliate, as
applicable, shall have the authority and the right to deduct or withhold, or to
require a Participant to remit to the Company, an amount sufficient to satisfy
the obligation for Tax-Related Items with respect to any taxable or tax
withholding event concerning a Participant arising as a result of the
Participant’s participation in the Plan or to take such other action as may be
necessary or appropriate in the opinion of the Company or an Affiliate, as
applicable, to satisfy withholding obligations for the payment of Tax-Related
Items by one or a combination of the following: (a) withholding from the
Participant’s wages or other cash compensation; (b) withholding from the
proceeds of sale of Shares underlying an Award, either through a voluntary sale
or a mandatory sale arranged by the Company on the Participant’s behalf, without
need of further authorization; or (c) in the Committee’s sole discretion, by
withholding Shares otherwise issuable under an Award (or allowing the return of
Shares) sufficient, as determined by the Committee in its sole discretion, to
satisfy such Tax-Related Items.  No Shares shall be delivered pursuant to an
Award to any

 

22

--------------------------------------------------------------------------------


 

Participant or other person until the Participant or such other person has made
arrangements acceptable to the Committee to satisfy the obligations for
Tax-Related Items with respect to any taxable or tax withholding event
concerning the Participant or such other person arising as a result of an Award.

 

16.4                        No Right to Employment or Services.  Nothing in the
Plan or any Award Agreement shall interfere with or limit in any way the right
of the Company or any Affiliate to terminate any Participant’s Service at any
time, nor confer upon any Participant any right to continue in the Service of
the Company or any Affiliate.

 

16.5                        Unfunded Status of Awards.  The Plan is intended to
be an “unfunded” plan for incentive compensation.  With respect to any payments
not yet made to a Participant pursuant to an Award, nothing contained in the
Plan or any Award Agreement shall give the Participant any rights that are
greater than those of a general creditor of the Company or any Affiliate.

 

16.6                        Indemnification.  To the extent allowable pursuant
to applicable law, each member of the Committee or of the Board shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled pursuant to the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

16.7                        Relationship to other Benefits.  No payment pursuant
to the Plan shall be taken into account in determining any benefits pursuant to
any pension, retirement, savings, profit sharing, group insurance, termination
programs and/or indemnities or severance payments, welfare or other benefit plan
of the Company or any Affiliate, except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

16.8                        Expenses.  The expenses of administering the Plan
shall be borne by the Company and/or its Subsidiaries and/or Affiliates.

 

16.9                        Titles and Headings.  The titles and headings of the
Sections in the Plan are for convenience of reference only and, in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

16.10                 Fractional Shares.  No fractional Shares shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.

 

16.11                 Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any Participant who is then

 

23

--------------------------------------------------------------------------------


 

subject to Section 16 of the Exchange Act, shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 under the Exchange Act) that
are requirements for the application of such exemptive rule.  To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

 

16.12                 Government and Other Regulations.  The obligation of the
Company to make payment of awards in Shares or otherwise shall be subject to all
applicable laws, rules, and regulations of the United States and jurisdictions
outside the United States, and to such approvals by government agencies,
including government agencies in jurisdictions outside of the United States, in
each case as may be required or as the Company deems necessary or advisable. 
Without limiting the foregoing, the Company shall have no obligation to issue or
deliver evidence of title for Shares subject to Awards granted hereunder prior
to: (i) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, and (ii) completion of any registration
or other qualification with respect to the Shares under any applicable law in
the United States or in a jurisdiction outside of the United States or ruling of
any governmental body that the Company determines to be necessary or advisable
or at a time when any such registration or qualification is not current, has
been suspended or otherwise has ceased to be effective.  The inability or
impracticability of the Company to obtain or maintain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained and shall constitute circumstances in which the Committee may determine
to amend or cancel Awards pertaining to such Shares, with or without
consideration to the affected Participant.  The Company shall be under no
obligation to register pursuant to the Securities Act any of the Shares paid
pursuant to the Plan.  If the Shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act, the
Company may restrict the transfer of such Shares in such manner as it deems
advisable to ensure the availability of any such exemption.

 

16.13                 Governing Law.  The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

16.14                 Section 409A.  Except as provided in Section 16.15 hereof,
to the extent that the Committee determines that any Award granted under the
Plan is subject to Section 409A of the Code, the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code.  To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and U.S. Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date the Plan became effective.  Notwithstanding any provision
of the Plan to the contrary, in the event that following the date an Award is
granted the Committee determines that the Award may be subject to Section 409A
of the Code and related Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the date the Plan became
effective), the Committee may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and

 

24

--------------------------------------------------------------------------------


 

procedures with retroactive effect), or take any other actions, including
amendments or actions that would result in a reduction to the benefits payable
under an Award, in each case, without the consent of the Participant, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section or
mitigate any additional tax, interest and/or penalties or other adverse tax
consequences that may apply under Section 409A of the Code if compliance is not
practical.

 

16.15                 No Representations or Covenants with respect to Tax
Qualification.  Although the Company may endeavor to (1) qualify an Award for
favorable or specific tax treatment under the laws of the United States or
jurisdictions outside of the United States (e.g., incentive stock options under
Section 422 of the Code or French-qualified stock options) or (2) avoid adverse
tax treatment (e.g., under Section 409A of the Code), the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, anything to the contrary in this
Plan, including Section 16.14 hereof, notwithstanding.  The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on holders of Awards under the Plan.  Nothing in this Plan
or in an Award Agreement shall provide a basis for any person to take any action
against the Company or any Affiliate based on matters covered by Section 409A of
the Code, including the tax treatment of any Awards, and neither the Company nor
any Affiliate will have any liability under any circumstances to the Participant
or any other party if the Award that is intended to be exempt from, or compliant
with, Section 409A of the Code, is not so exempt or compliant or for any action
taken by the Committee with respect thereto.

 

16.16                 Clawback/Recovery. All Awards granted under the Plan will
be subject to recoupment in accordance with any clawback policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable laws.

 

16.17                 Severability.  If any provision of the Plan or the
application of any provision hereof to any person or circumstance is held to be
invalid or unenforceable, the remainder of the Plan and the application of such
provision to any other person or circumstance shall not be affected, and the
provisions so held to be unenforceable shall be reformed to the extent (and only
to the extent) necessary to make it enforceable and valid.

 

*  *  *  *

 

25

--------------------------------------------------------------------------------